Case 4:21-cv-00595-O Document 27-1 Filed 06/11/21   Page 1 of 7 PageID 1047




           EXHIBIT A
    Case 4:21-cv-00595-O Document 27-1 Filed 06/11/21                      Page 2 of 7 PageID 1048



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION

                                                       )
    ADAM P. FAUST, et al.,                             )
                                                       )
            Plaintiffs,                                )
                                                       )
    v.                                                 ) Civil Action No. 21-cv-548-WCG
                                                       )
    THOMAS J. VILSACK, in his official                 )
    capacity as Secretary of Agriculture, et al.,      )
                                                       )
            Defendants.                                )
                                                       )
                                                       )

                                 DECLARATION OF WILLIAM D. COBB

     1. My name is William D. Cobb. I am over 21 years of age and fully competent and duly authorized to
         make this declaration. The facts in this declaration are based on my personal knowledge and are true
         and correct.
     2. I have been employed by the United States Department of Agriculture (“USDA”) Farm Service
         Agency (“FSA”) for over 37 years. I am presently Deputy Administrator for Farm Loan Programs
         for the FSA and I am stationed in Washington, District of Columbia. As Deputy Administrator for
         Farm Loan Programs, I oversee the Farm Loan Programs policies and activities within FSA.
     3. I am familiar with the statutory authorities, regulations, policies, and procedures that govern Farm
         Loan Programs 1 operations and loans as well as Farm Storage Facility Loans. 2
     4. Section 1005 of the American Rescue Plan Act (“ARPA”), enacted on March 11, 2021, authorizes
         USDA to pay up to 120% of the outstanding indebtedness, as of January 1, 2021, of certain FSA
         Direct and Guaranteed Farm Loans and Farm Storage Facility Loans held by socially disadvantaged
         farmers or ranchers.



1
  Farm Loan Programs are administered primarily under the Consolidated Farm and Rural Development
Act of 1961 (“CONACT”), as amended (7 U.S.C. 1922, et seq.). A potential borrower must show inability
to obtain sufficient credit elsewhere to qualify for a majority of these types of loans.
2
  Farm Storage Facility Loans are administered under the Commodity Credit Corporation (“CCC”) Charter
Act (15 U.S.C. 714, et seq.) and the Food and Conservation, and Energy Act of 2008 (7 U.S.C. 7971 and
8789). A potential borrower need not show inability to obtain credit elsewhere to qualify for these types of
loans.
Case 4:21-cv-00595-O Document 27-1 Filed 06/11/21                       Page 3 of 7 PageID 1049



 5. Section 1005(a)(1) of ARPA provides “for such funds as may be necessary, to remain available until
     expended” to make the ARPA loan payments.
 6. Section 1005(a)(2) of ARPA permits the Secretary of Agriculture to provide payments to a lender
     directly, to an eligible applicant, or a combination of both.
 7. Section 1005(a)(3) of ARPA provides that the term “socially disadvantaged farmer or rancher” has
     the meaning given to the term in section 2501(a) of the Food, Agriculture, Conservation, and Trade
     Act of 1990 (7 U.S.C. 2279(a)).
 8. Section 2501(a) of the Food, Agriculture Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))
     defines a “socially disadvantaged farmer or rancher” as someone “who is a member of a socially
     disadvantaged group,” which is further defined as “a group whose members have been subjected to
     racial or ethnic prejudice because of their identity as members of a group without regard to their
     individual qualities.”
 9. The 120 percent payment authorized by Section 1005 includes 100 percent toward loan indebtedness
     as of January 1, 2021, and an additional 20 percent of that indebtedness to eligible recipients.
 10. FSA published a Notice of Funds Availability (“NOFA”) in the Federal Register (86 FR 28329) on
     May 26, 2021 (“May 2021 NOFA”), announcing the availability of funds for eligible borrowers with
     eligible direct loans as authorized by section 1005 of ARPA, with the exception of direct loans that
     no longer have collateral and have been previously referred to the Department of Treasury for debt
     collection for offset.
 11. The May 2021 NOFA announced that a subsequent NOFA is anticipated within 120 days, or by
     September 23, 2021, which will address guaranteed loans and direct loans that no longer have
     collateral and have been previously referred to the Department of Treasury for debt collection for
     offset.
 12. Under the May 2021 NOFA, members of socially disadvantaged groups include, but are not limited
     to: American Indians or Alaskan Natives, Asians, Blacks or African Americans, Native Hawaiians
     or other Pacific Islanders, and Hispanics or Latinos. The Secretary of Agriculture will determine on
     a case-by-case basis whether additional groups qualify under this definition in response to a written
     request with supporting explanation.
 13. Under the provisions of the May 2021 NOFA, eligible recipients do not need to take any action until
     receipt of a payment offer letter from FSA (form FSA-2601). FSA is identifying eligible recipients
     whose demographic designations in FSA systems qualifies them as socially disadvantaged based on
     race or ethnicity.       Direct and guaranteed loan borrowers who have not previously provided
     demographic designations to FSA or believe their records are not accurate can contact their local
     FSA offices to verify their designations.
Case 4:21-cv-00595-O Document 27-1 Filed 06/11/21                               Page 4 of 7 PageID 1050



 14. FSA anticipates sending an offer to most eligible recipients under the May 2021 NOFA within 45
     days of the publication of the NOFA, or by July 10, 2021, although for recipients with accounts that
     require payment reversals, this process is likely to take longer, as explained further below.
 15. Offer notices mailed to eligible recipients will explain:
      a. Eligibility based on current information in FSA records
      b. FSA’s calculation of payments and proposed distribution of payments
      c. Loans that are not included as eligible loans and will retain unpaid balances (if any) (for
          example, Economic Emergency loans or loans closed or disbursed after January 1, 2021)
      d. Any eligible loans that will be addressed through the subsequent NOFA (for example,
          guaranteed loans).
 16. Eligible recipients may accept the offer and conditions, schedule a meeting to discuss the offer with
     FSA prior to making a decision (for example to discuss the loan calculation), or decline the offer.
 17. If an offer has not been responded to within 30 days, FSA will send a reminder letter, and make a
     phone call or send an email if that information is on file.
 18. If an offer has not been responded to within 60 days, FSA will send a second reminder letter
     notifying the eligible recipient that a payment will not be processed unless contacted by the eligible
     recipient. Should FSA establish a final deadline to request a payment, it will be publicly announced,
     and final notification will be provided to eligible recipients at least 30 days in advance of the
     deadline.
 19. If an offer is accepted, the amount to pay off the eligible direct loans will be applied directly to the
     eligible recipient’s FSA loans and the additional 20 percent, which can be used by recipients to
     offset tax liabilities, will be paid directly to the eligible recipient.
 20. Both the payment to FSA and the additional 20 percent to eligible recipients will be reported to the
     Internal Revenue Service (IRS) as income using form IRS-1099 G.
 21. The estimates provided in the following paragraphs are calculated based on FSA’s identification of
     accounts having one or more eligible recipients. An account may have more than one loan that
     qualifies for an ARPA payment associated with it.
 22. To date, FSA has identified 15,416 eligible Farm Loan Program direct loan accounts with 28,918
     outstanding eligible direct loans. The total unpaid principal and interest on those loans as of January
     1, 2021, was $2,404,972,793. These numbers may increase if additional eligible recipients update
     their demographic information with FSA.
 23. 6,836 of the Farm Loan Program direct loan accounts have payments made after January 1, 2021.
     These payments must be reversed from the account to establish an accurate outstanding indebtedness
Case 4:21-cv-00595-O Document 27-1 Filed 06/11/21                      Page 5 of 7 PageID 1051


     on January 1, 2021, in order to calculate a payment in accordance with Section 1005 of ARPA. FSA
     estimates that these reversals will require up to 9 weeks to complete at an estimated rate of 700 to
     800 eligible recipients per week.
 24. To date, FSA has identified 186 eligible Farm Storage Facility Loan accounts with 253 outstanding
     eligible direct loans. These numbers may increase if additional eligible recipients update their
     demographic information with FSA.
 25. Based on currently available information, USDA estimates that the loans covered by the May 2021
     NOFA comprise 88% of the total ARPA-eligible payments that will be made to eligible accounts
     once Section 1005 is fully implemented.
 26. Payments for the following eligible recipients will be addressed in the subsequent NOFA that will
     be issued by September 2021:
      a. As of May 19, 2021, FSA identified at least 2,377 accounts for eligible guaranteed Farm Loan
          Programs loan recipients with 3,519 outstanding eligible loans. The total unpaid principal and
          interest on those loans as of January 1, 2021, was estimated at $1,330,771,488. Payments for
          these eligible recipients will be addressed in the subsequent NOFA.
      b. As of May 24, 2021, FSA has identified 757 accounts for eligible direct Farm Loan Programs
          recipients with 1,489 loans with no collateral remaining that have been referred to the
          Department of Treasury for collection. The total unpaid principal and interest of these loans is
          $55,835,381.
 27. Based on currently available information, USDA estimates that the loans covered by the NOFA that
     will be issued by September 23, 2021 comprise 12% of the total ARPA-eligible payments that will
     be made to eligible accounts once Section 1005 is fully implemented.
 28. On Friday, May 28, 2021, to test the effectiveness of the procedures FSA established to deliver
     ARPA Section 1005 payments, FSA mailed five offer letters to eligible recipients in New Mexico.
     The state was selected based in part on having one of the larger volumes of direct loan borrowers
     eligible for ARPA and a high level of experienced staff. The eligible accounts were selected based
     on the borrowers being sole proprietorships rather than entities, and past interactions with FSA that
     reflected a willingness to be part of a pilot initiative.
 29. On June 3, 2021, three of the five eligible recipients involved in the initial testing returned an
     accepted offer to FSA. Payments were processed for the three eligible test recipients on that date.
 30. On June 7, 2021, the fourth eligible test recipient returned an accepted offer. That payment was
     processed on Tuesday, June 8, 2021.
 31. Based on this very small sampling, FSA anticipates an average of 7 days from mailing of an offer
     letter to receipt of an accepted offer.
Case 4:21-cv-00595-O Document 27-1 Filed 06/11/21                        Page 6 of 7 PageID 1052



 32. Now that its procedures have been tested, FSA anticipates beginning to process and mail offer letters
     for 8,580 accounts on June 9, 2021. This number accounts for all eligible Farm Loan Program and
     Farm Storage Facility Loan accounts under the May 2021 NOFA, except for the 6,836 accounts
     requiring reversal of payments received after January 1, 2021, which may take up to 9 weeks to
     process.
 33. FSA anticipates it will require an average of 1.5 hours per account for the designated employees to
     coordinate and complete the validation and verification of payment amounts, and to print, copy and
     mail offer letters. There are approximately 209 designated employees whose primary responsibility
     is to process offer letters and payments. If these employees complete an average of five offers letters
     per day, then roughly 1,045 offer letters can be mailed per day. Thus, theoretically, the initial 8,766
     accounts would require 8.3 days to complete.          However, eligible recipients and designated
     employees are not equally disbursed among states, so completion of mailings in each state may vary,
     with the longest time period estimated to be 14 days based on the number of designated employees
     in that state.
 34. The same designated employees will be tasked with balancing the preparation of outgoing offer
     letters with processing incoming acceptances, as well as any questions that arise from eligible
     recipients about the offer letters.
 35. Beginning the week of June 14, 2021, FSA anticipates mailing offer letters on the final 6,836
     accounts that will require payment reversals, as these reversals are completed over an estimated 9-
     week period at an average of rate of 700-800 per week.
 36. African American, American Indian/Alaskan Native, Asian, and Pacific Islander borrowers account
     for a disproportionate number of disaster set-aside requests processed by FSA. The disaster set-
     aside loan provision allowed farmers with USDA farm loans who were affected by COVID-19 to
     have their next payment moved to the end of the amortization schedule.                  Although the
     aforementioned borrowers account for roughly 17.5% of FSA direct loan accounts, they account for
     24.5% of disaster set-aside requests.
 37. Of the 15,602 eligible recipients under the May 2021 NOFA, 299 accounts with 925 loans are
     currently in bankruptcy proceedings. These recipients that are currently in bankruptcy are scheduled
     to be sent offer letters beginning June 9, 2021.
 38. As of May 31, 2021, the ratio of White borrowers who are delinquent on an eligible FSA loan was
     11%, compared to 37.9 % of African American/Black borrowers, 14.6% of Asian borrowers, 17.4%
     of American Indian/Alaskan Natives, and 68% of Hispanic borrowers.              As explained in the
     Frequently       Asked        Questions      posted      on      the      USDA         website       at
     https://www.farmers.gov/americanrescueplan/arp-faq: “USDA is not taking any adverse actions on
 Case 4:21-cv-00595-O Document 27-1 Filed 06/11/21                        Page 7 of 7 PageID 1053


       any eligible borrowers who do not make payments.” However, the Debt Collection Improvement
       Act prohibits loans to those delinquent on a Federal debt, and therefore an eligible recipient’s
       eligibility for student loans, loans from the Small Business Administration, or loans from other
       Federal agencies could be adversely impacted by failure to make payments on eligible USDA loans
       before they are paid off under ARPA Section 1005.
   39. A delay in these payments could result in the foreclosure on the farms of the eligible recipients, who
       account for a disproportionate number of foreclosures. African American, American Indian/Alaskan
       Native, Asian, Pacific Islander, and Hispanics accounted for 20-24% of foreclosures in Fiscal Year
       17 through Fiscal Year 19 even though they only account for 17.5% of the direct loan portfolio.
       While FSA has suspended acceleration and foreclosure on direct loans due to COVID-19, FSA
       cannot prevent other lenders from pursuing foreclosure action. Third party foreclosure accounted
       for 40-65% of the foreclosure on FSA borrowers during Fiscal Years 2016 through 2020.
   40. Currently, new FSA loan requests for ARPA-eligible applicants do not include ARPA-eligible FSA
       debt in the cash flow, security analysis or loan limit determinations. Eligible recipients of payments
       under Section 1005 may be approved for, and have been approved for, new FSA loans on the
       condition that the ARPA-eligible debt is paid in full prior to loan closing. Delays in these payments
       will delay the closing of these new FSA loans to such borrowers.

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge.
                                                          Executed this day of 8 June, 2021.



                                                               William D. Cobb
